Title: From Thomas Jefferson to Daniel Carroll Brent, 10 October 1802
From: Jefferson, Thomas
To: Brent, Daniel Carroll


          
            Dear Sir
            Washington Oct. 10. 1802
          
          On a suggestion that Judges Kelty & Marshall who pronounced sentence on Mc.Gurk were divided as to the recommending him to mercy I reprieved him that the opinion of judge Craunch might be obtained, who had also sat on the trial. I have this day recieved his opinion against a pardon. this is known to the criminal; and I have good information that, seeing all other hope cut off, he means to try every thing to make his escape. I therefore have thought it material to apprize you of this, and to recommend that no vigilance be spared to prevent his escape. not knowing the construction of the jail I can suggest nothing as to the position of the guard, but your knolege of it will enable you so to place it as to render his escape impossible without connivance. Accept my friendly salutations & assurances of respect.
          
            Th: Jefferson
          
        